       Case 7:20-cv-00344 Document 59 Filed on 03/25/21 in TXSD Page 1 of 3
                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                                                                                      March 25, 2021
                                UNITED STATES DISTRICT COURT
                                                                                                    Nathan Ochsner, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

UNITED STATES OF AMERICA,                                  §
                                                           §
         Plaintiff,                                        §
                                                           §
VS.                                                        §
                                                           §         CIVIL ACTION NO. 7:20-cv-00344
2.1185 ACRES IN STARR COUNTY,                              §
TEXAS; MARIA DEL ROSARIO G.                                §
RAMIREZ; et al.,                                           §

         Defendants.

                                                     ORDER

         The Court now considers the United States’ “Opposed Motion to Add Marco Antonio

Flores; Nora Linda Flores; Alicia Martha Sutherland; Jose Antonio Guzman, Jr.; Thalia Guzman;

and Antonio Guzman as Proper Party Defendants; and for Dismissal of Unknown Heirs of

Amalia G. Flores as Unnecessarily or Improperly Joined.”1 Defendants have not filed a response

to the opposed motion and the time for doing so has passed, rendering Plaintiff’s motion

unopposed by operation of this Court’s Local Rule.2 The motion is now ripe for consideration.

      I. LEGAL STANDARD

         Pursuant to Federal Rule of Civil Procedure (Rule) 71.1(c)(3), “before any hearing on

compensation, the Plaintiff must add as defendants all those persons who have or claim an

interest and whose names have become known or can be found by a reasonably diligent search of

the records, considering both the property’s character and value and the interests to be acquired.”

A plaintiff may add all other defendants by designating them as “Unknown Owners.” 3 Rule

1
  Dkt. No. 56.
2
  LR7.4 (“Failure to respond to a motion will be taken as a representation of no opposition.”).
3
  Fed. R. Civ. P. 71.1(c)(3).

1/3
       Case 7:20-cv-00344 Document 59 Filed on 03/25/21 in TXSD Page 2 of 3




71.7(d) governs notice requirements for added defendants.4 Further, Rule 71.1(i)(2) provides that

the Court “may at any time dismiss a defendant who was unnecessarily or improperly joined.”5

      II. ANALYSIS

         In the United States’ motion, it asserts that Marco Antonio Flores, Nora Linda Flores, and

Alicia Martha Sutherland, are proper parties as heirs of Amalia G. Flores.6 The United States

further assets that Jose Antonio Guzman, Jr.; Thalia Guzman; and Antonio Guzman are also

proper parties in this case as the heirs of Jose Antonio Guzman.7 Furthermore, because the

United States has identified Marco Antonio Flores, Nora Linda Flores, and Alicia Martha

Sutherland as the sole heirs of Amalia G. Flores, it now requests to dismiss Defendant Unknown

Heirs of Amalia G. Flores as unnecessarily or improperly joined. 8 In support of these assertions,

the United States provides the Deed of Gift granting the subject property to the decedents,

Amalia G. Flores and Jose Antonio Guzman;9 the unsworn declaration of Maria Luisa Morales

identifying the heirs of Amalia G. Flores;10 the Texas Department of Health Bureau of Vital

Statistics;11 and the Texas, U.S., Divorce Index, 1968–2014.12 It also references a telephone

conversation with Blanca Kidwell in which Ms. Kidwell identified the heirs of Jose Antonio

Guzman.13

         Based on the evidence provided, the Court finds that Marco Antonio Flores; Nora Linda

Flores; Alicia Martha Sutherland; Jose Antonio Guzman, Jr.; Thalia Guzman; and Antonio


4
  Fed. R. Civ. P. 71.1(c)(4); see Fed. R. Civ. P. 71.1(d).
5
  FED. R. CIV. P. 71.1(i)(2); see id. advisory committee’s note to 1951 amendment (“[T]he court may at any time
drop a defendant who has been unnecessarily or improperly joined as where it develops that he has no interest.”).
6
  Dkt. No. 56 at 3–4, ¶ 5; Dkt. No. 56-1.
7
  Dkt. No. 56 at 6–7, ¶¶ 10–13; Dkt. No. 56-1.
8
  Dkt. No. 56 at 1.
9
  Dkt. No. 56-1.
10
   Dkt. No. 56-2.
11
   Dkt. No. 56-3.
12
   Dkt. No. 56-4.
13
   Dkt. No. 56 at 5–6, ¶¶ 9–13.

2/3
         Case 7:20-cv-00344 Document 59 Filed on 03/25/21 in TXSD Page 3 of 3




Guzman have an interest in the Subject Property. Thus, the Court finds that the United States

meets the criteria under Rule 71.1(c)(3) to add them as Defendants in this case. Furthermore, the

Court finds good cause for dismissing the Unknown Heirs of Amalia G. Flores as a Defendant

from this case.

       III. HOLDING

       For the foregoing reasons, the Court GRANTS the United States’ motion and adds Marco

Antonio Flores; Nora Linda Flores; Alicia Martha Sutherland; Jose Antonio Guzman, Jr.; Thalia

Guzman; and Antonio Guzman as Defendants in this case.14 The Court ORDERS the United

States to serve all newly added Defendants, and provide proof of service to the Court, or provide

good cause for its failure to do so by April 9, 2021. Further, the Court DISMISSES Defendant

Unknown Heirs of Amalia G. Flores from this case and instructs the Clerk of the Court to

terminate it as a party to this case.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 25th day of March 2021.


                                                 ___________________________________
                                                              Micaela Alvarez
                                                         United States District Judge




14
     Dkt. No. 56.

3/3
